Citation Nr: 0020020	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
dependency and indemnity compensation benefits in the 
calculated amount of $20,000.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, and from July 1948 until he died on February 
[redacted], 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida Regional Office (RO).  A notice of disagreement was 
received in February 1997.  The statement of the case was 
issued in December 1997.  A substantive appeal was received 
in January 1998.  A hearing was held before a member of the 
Board at the RO (a Travel Board hearing) in May 2000.  

The Board notes that initially, the amount of the overpayment 
was $82,730, but that the Committee, in the January 1997 
decision, waived recovery of $3,294, leaving $79,436 as the 
amount to be recovered.  Thereafter, in December 1997, the 
Committee waived recovery of an additional $59,426, leaving 
$20,000 as the amount to be recovered.  As such, the issue is 
as characterized above.  


REMAND

The overpayment at issue in this matter was created when the 
RO, in an August 1996 action, retroactively terminated the 
appellant's dependency and indemnity compensation benefits as 
a helpless child of the veteran effective June 1, 1980, as it 
was discovered that she got married in June 1980, and as such 
was no longer entitled to such benefits as the veteran's 
"child" (see 38 U.S.C.A. § 101(4) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.57 (1999); among other things, a "child" 
means a person who is unmarried).  As a result of this 
retroactive termination, an overpayment in the amount of 
$82,730 was created.  

In September 1996 the appellant submitted a request for a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  As 
noted above, in a decision dated in 1997, the Committee 
waived recovery of $3,294 of the overpayment, leaving $79,436 
as the amount to be recovered.  The Committee found that 
recovery of this remaining debt would not be against "equity 
and good conscience."  Thereafter, in December 1997, the 
Committee waived recovery of an additional $59,426, leaving 
$20,000 as the amount to be recovered (finding that recovery 
of the $20,000 debt would not be against "equity and good 
conscience").

During the May 2000 Travel Board hearing, the appellant 
submitted evidence which may be pertinent to her claim.  In 
this regard, the Board notes that, pursuant to 38 C.F.R. 
§§ 19.37, 20.1304 (c) (1999), any pertinent evidence, not 
previously reviewed, submitted by the appellant which is 
received by the RO prior to the transfer of the record to the 
Board or is accepted by the Board must be initially reviewed 
by the agency of original jurisdiction, unless this 
procedural right is waived by the appellant or her 
representative.  A review of the record does not reveal that 
the appellant waived RO consideration of the evidence 
received subsequent to the recent Travel Board hearing (prior 
to the hearing, the appellant indicated that she did not wish 
to waive such consideration).  As such, initial review by the 
agency of original jurisdiction must be undertaken.  

At this point, the Board notes that obtaining an updated 
Financial Status Report (FSR) may be useful in readjudicating 
this claim.  Accordingly, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following action:


1.  The RO should provide the appellant 
with a blank FSR (VA Form 4-5655) and 
request that she fill out this form 
accurately and return it to the RO. 

2.  The RO should then review the FSR and 
the recently submitted evidence and again 
consider the appellant's request for 
waiver of recovery of the $20,000 
overpayment, with full consideration 
given to all elements of the principles 
of equity and good conscience set forth 
by 38 C.F.R. § 1.965(a) (1999).  A 
formal, written, record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.

3.  If the determination remains 
unfavorable to the appellant, she should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which fully sets forth 
the controlling law and regulations 
pertinent to this appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

